This was a suit by Blanche L. Snow against Phineas P. Mast, J. S. Crowell, and T. J. Kirkpatrick, for infringements of copyrights of photographs. On the hearing upon a demurrer to the bill the demurrer was sustained. 63 Fed. 623. Complainant filed a petition for a rehearing, and for leave to amend the bill, and thereupon the .following order was entered:
This cause came on to be heard upon the petition of the complainant for a rehearing of the demurrer of the defendants, and for leave to amend the bill, and was argued by counsel for both parties; and thereupon, upon consideration thereof, it is ordered, adjudged, and decreed that the entry herein dismissing the bill be, and the same is hereby, set aside, and that the demurrer be, and the same is hereby, overruled, with leave to the defendants to answer within 15 days; and it is further ordered that the bill stand amended a» prayed for in said petition.